TO BE PUBLISHED

                cisuprttur Court of 7.firnfurkv
                                 2016-SC-000215-KB


KENTUCKY BAR ASSOCIATION                                                     MOVANT



V.                              IN SUPREME COURT



BYRON KEMP HOWARD                                                      RESPONDENT



                               OPINION AND ORDER

       Respondent, Byron Kemp Howard, was admitted to the practice of law in

the CoMmonwealth of Kentucky on June 4, 1979. His Kentucky Bar

Association (KBA) number is 33590 and his bar roster address is 219 West

Chester Avenue, Middlesboro, Kentucky, 40241.

       The KBA's Board of Governors (Board) considered two counts against

Howard in this disciplinary matter arising out of Respondent's involvement in

the manufacturing of methamphetamine. The charges reached the Board as a

default case pursuant to SCR 3.210(1) 1 after Respondent failed to respond to

the Inquiry Commission's initiation of a two count Complaint resulting from




1 SCR 3.210(1) provides: "If no answer is filed after a Respondent is notified, the
Inquiry Commission shall order the record, together with such investigative evidence
as may have been obtained, to be submitted to the Board."
    the criminal conviction. Respondent had also failed to respond to the

    Commission's initial investigatory inquiries. With two members recusing, the

    remaining Board members unanimously found Howard guilty of both counts.

As a consequence of his violations of our Rules of Professional Conduct, the

    Board recommends that this Court permanently disbar Howard from the

practice of law.

          Pursuant to SCR 3.370(7), after the Board of Governors files its decision

with the Disciplinary Clerk, either Bar Counsel or the Respondent may file a

notice of review with this Court. If neither party files a notice of review (as is

the case here), this Court has two options: (1) under SCR 3.370(8) we may

inform Bar Counsel and Respondent that we will review the decision and order

the parties to file briefs, or (2) under SCR 3.370(9) we may enter an order

adopting the decision of the Board. Upon review, under the circumstances of

this case, we elect to exercise our authority under SCR 3.370(9) and adopt the

recommendation of the Board.


                                    I. BACKGROUND
          On March 9, 2015, the Respondent entered an Alford plea of guilty

before the Knox Circuit Court in Commonwealth v. Howard, (Case No. 11-CR-

128), to one count of Manufacturing Methamphetamine, 1st offense, a Class B

felony. Pursuant to SCR 3.166, 2 Howard was suspended from practicing law




2SCR 3.166(1) provides: "Any member of the Kentucky Bar Association who pleads
guilty to a felony, including a no contest plea or a plea in which the member allows
conviction but does not admit the commission of a crime, or is convicted by a judge or
                                           2
 the following day by operation of law. In accordance with his plea agreement,

 Respondent was sentenced to ten years' imprisonment, to be probated for

 three years.

         As a result of Appellant's conviction for involvement in the

 manufacturing of methamphetamine, the Inquiry Commission authorized a

 Complaint to be filed against the Respondent on May 11, 2015. The

 investigative letter was mailed to Howard by the Disciplinary Clerk on May 13,

 2015, but was later returned to Bar Counsel with the notations "Unclaimed"

 and "Unable to Forward". Bar Counsel subsequently sent the Complaint to

 Respondent at two additional addresses it acquired for him, but these packages

were also returned. Service was ultimately completed by service on the

 Executive Director of the Kentucky Bar Association, pursuant to SCR 3.175(2)

which provides that every member of the bar is deemed to have appointed the

Director as that member's agent for service of any document that is required to

be served upon that member. No response was ever presented.

       As a result of Respondent's criminal conviction the Inquiry Commission

filed a two count charge against the Respondent. The charges asserted a

violation of:

        Count I: SCR 3.130-8.4(b): "It is professional misconduct for a lawyer
       to commit a criminal act that reflects adversely on the lawyer's honesty,
       trustworthiness or fitness as a lawyer in other respects . . ." as a result of
       the manufacturing methamphetamine conviction; and



jury of a felony, in this State or in any other jurisdiction, shall be automatically
suspended from the practice of law in this Commonwealth."

                                              3
       Count II: SCR 3.130-8.1(b): a lawyer shall not "knowingly fail to
      respond to a lawful demand for information from an admissions or
      disciplinary authority . . ." for Respondent's failure to respond to the
      Inquiry Commission's initial investigative inquiries as described above.

      The KBA made similar unsuccessful efforts to serve the Complaint on

Respondent as described above, and again was obliged to resort to constructive

service under SCR 3.175(2) to effect service of process upon Respondent;

Respondent again failed to answer or otherwise respond to the Complaint, and

thus the proceeding progressed, and is now before us, as a default case under

SCR 3.210.


                                    II. ANALYSIS

   The record discloses that in reaching its recommendation for disciplinary

action, the Board considered all pertinent facts and circumstances, including

but, not limited to the severity of the conduct and the potential for harm to the

profession caused thereby; the board then voted 17-1 for permanent

disbarment (suspension for five years was also discussed and considered as

another degree of discipline but was rejected). Based upon our review of the

record, the severity of the conduct engaged in, and our disciplinary precedent

for charges of a similar nature, we agree with the sanction suggested by the

Board and accordingly adopt its recommendation to permanently disbar Byron

Kemp Howard from the practice of law in this Commonwealth.


                                  III.       ORDER

It is therefore ORDERED that:



                                         4
 1) Respondent, Byron Kemp Howard, KBA Number 33590, 219 West

    Chester Avenue, Middlesboro, Kentucky 40965, is permanently

    disbarred from the practice of law in the Commonwealth of Kentucky.

    Disbarment shall commence on the date of entry of this order.

2) Pursuant to SCR 3.390, and to the extent that he has not done so as a

   result of his prior suspension, Respondent shall notify in writing, all
   courts in which he has matters pending of his suspension from the
   practice of law, and notify in writing all clients of his inability to

   represent them and of the necessity and urgency of promptly retaining

   new counsel. "Such notification shall be by letter duly placed in the

   United States mail within ten days of the date of this Opinion and Order.

   Respondent shall simultaneously provide a copy of all such letters to the
   Office of Bar Counsel. Furthermore, to the extent possible and

   necessary, Respondent shall immediately cancel and cease any
   advertising activities in which he is engaged; and
3) Respondent is directed to pay all costs associated with these disciplinary

   proceedings against him, said sum being $201.98 for which execution
   may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: August 25, 2016




                                      5